Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the a) the single pressure inhibitor including both a check valve and a pressure relief valve as set forth in claims 5, 9 and 17 and b) the inclusion of the pressure relief valve as placed in claims 6-8 and 10-12, in addition to the check valve must be shown or the feature(s) canceled from the claim(s). Additionally, the second pressure relief valve placed as in claim 14 in addition to the pressure relied valve in claim 13 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is currently directed to “[a] pressure inhibitor” and then continues to recite in the preamble “for an intravascular catheter” and recites numerous features of the system in the remainder of the preamble. The body of the claim then requires “the pressure inhibitor comprising a check valve that is positioned on the low pressure fluid line, the check valve inhibiting flow of a fluid to the inter-balloon space.” There are, however, a number of issues with the formatting of the claim that render the scope of the claim as indefinite.
As a preliminary manner, the Examiner notes that the limitations set forth in lines 1-6 directed towards the features of the “intravascular catheter system” are being interpreted as part of the preamble of the claim. MPEP 2111.02 discusses the handling of the preamble of the claim as its effect on the remainder of the claim. In the instant case, while the limitations in the preamble with respect to the intravascular catheter system may have an effect on the structure of 
Thus, the scope of claim 1 is first indefinite because it is unclear what structural features of the claim recited are intended to be included as a portion of the pressure inhibitor. The claim, while stating that the check valve “is positioned on the low pressure fluid line” and is “inhibiting flow of fluid to the inter-balloon space”, these limitations include positive recitations towards structural features of the non-positively recited catheter system. These recitations render the scope as indefinite because it is unclear what features of the claim are being set forth as structural features of the pressure inhibitor versus what is intended to be a functional feature related to the catheter system. 
Additionally, the Examiner is of the position that the scope of claim 1 is further indefinite because the claim recites both structural limitations of the inhibitor while also reciting method-like language in an apparatus claim.  Specifically, the features of the catheter system are functional features set forth in the preamble as noted above. The limitations of “positioned on the low pressure fluid line” and “inhibiting flow of a fluid to the inter-balloon space” each read as method-like language directed towards the use of the pressure inhibitor with a catheter system. The scope of the claim is therefore indefinite because one of ordinary skill would not be able to reasonable determine if infringement of the claim occurs when a pressure regulator capable of being positioned on a low pressure fluid line of a catheter system is provided, or only once the pressure inhibitor is actively positioned on the line of the catheter system. Similar rationale applies with respect to the inhibiting fluid flow. 
The Examiner respectfully requests that Applicant amend the claim to utilize language such as “configured to be positioned on the low pressure fluid line” and “configured to inhibit 
Regarding claims 2-12, each claim further recites additional limitaitons with respect to the pressure inhibitors relationship and use to the catheter system set forth in the preamble of claim 1. As such, the scope of each of claims 2-12 is indefinite for substantially the same rationale set forth with respect to claim 1 above. The Examiner respectfully suggests that the utilization of language such as “configured to be positioned” and “configured to release” would be effective to place each of the at-issue recitations in claims 2-12 to be functional recitations of the pressure inhibitor. Appropriate correction is required.
Regarding claim 13, the claim is currently directed to “[a] pressure inhibitor” and then continues to recite in the preamble “for an intravascular catheter” and recites numerous features of the system in the remainder of the preamble. The body of the claim then requires “the pressure inhibitor comprising a pressure relief valve that is positioned on the low pressure fluid line, the pressure relief valve releasing pressure within the inter-balloon space.” There are, however, a number of issues with the formatting of the claim that render the scope of the claim as indefinite.
As with claim 1 above, these noted recitations render the scope of the claim as indefinite first because it is unclear what structural features of the claim recited are intended to be included as a portion of the pressure inhibitor, and second because the claim recites both structural limitations of the inhibitor while also reciting method-like language in an apparatus claim. Claim 13 is, therefore, indefinite for at least the reasoning set forth with respect to claim 1 above. Claims 14-16 are rejected due to their dependency on claim 13. Appropriate correction is required. 

Regarding claim 14, parent claim 13 sets forth “a pressure relief valve that is positioned on the low pressure fluid line” and claim 14 then further recites “a pressure relief valve” that is “positioned on the low pressure fluid line”. As presently recited, the scope of claim 14 is indefinite because the structural relationship between each of the valves set forth in claims 13 and 14 is indefinite. That is, it is at most unclear if the valves of claims 13 and 14 are the same valve due in part to both valves being placed “on the low pressure fluid line”, or if such are directed to two different valves that provide different functions, while being place similarly. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tin (US Pat. Pub. 2011/0028960 A1).
Regarding claim 1, Tin discloses a pressure inhibitor for an intravascular catheter system (see figure 4a). The Examiner notes that the preamble of the claim recites that the intravascular catheter system includes:
(i) a handle assembly, 
(ii) an inner balloon, 
(iii) an outer balloon and 

This recitation is a functional recitation with respect to the claimed pressure inhibitor, the pressure inhibitor only needing to be configured to function in combination with such a catheter system. Tin readily sets forth such a catheter system in figure 1 at 100. Tin then further provides that the pressure inhibitor comprises a check valve that is configured to be positioned on the low pressure fluid line (410 configured to be positioned on the fluid path 220), the check valve inhibiting flow of a fluid to the inter-balloon space (as in figure 4a, the expected fluid flow in is the direction indicated by the arrow at 410, this being away from a space 218).
Regarding claims 2-3, Tin provides that the check valve is configured to be positioned within the handle assembly, outside the handle assembly or between the handle assembly and the inner-balloon space (see [0041]).
Regarding claim 5, Tin provides that the pressure inhibitor further comprises a pressure relief valve, the pressure relief valve configured to be positioned on the low pressure fluid line, the pressure relief valve configured to release pressure within the low pressure fluid line (see 412 as in [0049]-[0050]).
Regarding claims 6-8, Tin provides that the pressure relief valve is configured to be positioned within the handle assembly, outside the handle assembly or between the handle assembly and the inner-balloon space (see [0049]).
Regarding claim 9, Tin provides that the pressure inhibitor further comprises a pressure relief valve, the pressure relief valve configured to be positioned on the low pressure fluid line, 412 as in [0049]-[0050]).
Regarding claims 10-12, Tin provides that the pressure relief valve is configured to be positioned within the handle assembly, outside the handle assembly or between the handle assembly and the inner-balloon space (see [0049]) 
Regarding claim 13, Tin discloses a pressure inhibitor for an intravascular catheter system (See figure 4a). The Examiner notes that the preamble of the claim recites that the intravascular catheter system includes:
(i) a handle assembly, 
(ii) an inner balloon, 
(iii) an outer balloon and 
(iv) a low pressure fluid line, the inner balloon and the outer balloon defining an inter- balloon space therebetween, the low pressure fluid line extending between the handle assembly and the inter-balloon space, the low pressure fluid line being in fluid communication with the inter-balloon space.
This recitation is a functional recitation with respect to the claimed pressure inhibitor, the pressure inhibitor only needing to be configured to function in combination with such a catheter system. Tin readily sets forth such a catheter system in figure 1 at 100. Tin further provides that the pressure inhibitor comprises a pressure relief valve that is positioned on the low pressure fluid line, the pressure relief valve releasing pressure within the inter-balloon space (412 as in [0049]-[0050]).
412 again as in [0049]-[0050]).
Regarding claims 15-16, Tin provides that the pressure relief valve is configured to be positioned within the handle assembly, or outside the handle assembly (see [0049]).
Regarding claim 17, Tin discloses an intravascular catheter system (see figures 1, 2 and 4a) comprising: a handle assembly (such as 402 in figure 4a), an inner balloon (210), an outer balloon that substantially encircles the inner balloon (212) to define an inter- balloon space therebetween (212), a low pressure fluid line that extends between the handle assembly and the inter-balloon space, the low pressure fluid line being in fluid communication with the inter-balloon space (220), and a pressure inhibitor that is positioned on the low pressure fluid line (the structure within 402 as in figure 4a forming the pressure inhibitor and being on 220), the pressure inhibitor inhibiting flow of a fluid to the inter-balloon space (see [0049]-[0050] and figure 4a, the expected fluid flow in is the direction indicated by the arrow at 410, this being away from a space 218), wherein the pressure inhibitor includes a check valve (410) and a pressure relief valve (412).
Regarding claims 18-20, Tin provides that the pressure inhibitor is positioned within the handle assembly, positioned outside the handle assembly or positioned between the handle assembly and the inner-balloon space (see [0041] and [0049]).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794